      Case 1:19-cv-03828-EK-SMG Document 32 Filed 01/31/20 Page 1 of 2 PageID #: 112



                                            WC
                                             LAW OFFICES OF
                                             WILLIAM CAFARO
     William Cafaro, Esq.                            108 West 39th Street, Suite 602         Louis M. Leon, Esq.
     ADMITTED IN NY, CA, MD & TX                      New York, New York 10018                         Associate
     Email: bcafaro@cafaroesq.com                      Telephone: 212.583.7400                    ADMITTED IN NY
                                                        Facsimile: 212.583.7401        Email: lleon@cafaroesq.com
     Amit Kumar, Esq.                                     www.cafaroesq.com
     Managing Attorney                                                                     Andrew S. Buzin, Esq.
     ADMITTED IN NY & NJ                                                                             Of Counsel
     Email: akumar@cafaroesq.com
_________________________________________________________________________________________
                                                                            ADMITTED IN NY, FL & DC

                                                  January 31, 2020
       Via ECF
       Hon. Steven M. Gold, U.S.M.J
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201
                                     Re:   Franco, et al v. Galvis & Musa Corp., et al
                                           Case No.: 19-cv-03828
       Your Honor,

              This office represents the Named Plaintiff as well as the opt in plaintiffs in the above
       referenced action brought under the Fair Labor Standards Act and New York Labor Law. We
       write to request the Court sanction Defendants’ counsel for egregiously filing settlement
       communications on the public docket.

               Earlier today, Defendants’ counsel, Jason Mizrahi, Esq. filed a request for a settlement
       conference before the Court. D.E. 31. In that filing, Mr. Mizrahi specifically states (incorrectly)
       Plaintiffs’ demand in this action and attaches an email from Plaintiffs’ counsel which was labeled
       as “Private Settlement Communication” and subject to FRE 408 and CPLR 4547. There was no
       need for Mr. Mizrahi to attach the document in question or to state the Plaintiffs’ settlement
       position on the public docket1 in order to make a request for a settlement conference. Moreover,
       the filing was objectively unreasonable and entirely improper. See, Calka v. Kucker Kraus &
       Bruh, 167 F.3d 144, 146 (2d Cir. 1999) (discussing the need to maintain confidentiality of
       settlement discussions in court settlement conferences because the disclosure of such
       communications "would have a chilling effect" on the parties; and finding that disclosure was
       "highly improper and will not be condoned.").

              Given Mr. Mizrahi’s willful violation of the contemplated confidentiality surrounding
       settlement negotiations, we believe sanctions are appropriate. Specifically, we believe monetary
       sanctions to be paid by Mr. Mizrahi or his firm, in an amount to be determined by the Court and/or
       admonishment for Mr. Mizrahi’s conduct are appropriate. See, Bernard v. Galen Group, Inc., 901
       F. Supp. 778, 782-84 (S.D.N.Y. 1995) (sanctioning counsel for disclosing the terms of two


       1 The filing has since been restricted to Court personnel only.
Case 1:19-cv-03828-EK-SMG Document 32 Filed 01/31/20 Page 2 of 2 PageID #: 113



settlement offers, including specific dollar amounts, in the amount of $2,500.00); E-Z Bowz, L.L.C.
v. Professional Prod. Res. Co., Inc., 00 Civ. 8670 (LTS)(GWG), 2003 U.S. Dist. LEXIS 18774,
2003 WL 22416174, at *3 (S.D.N.Y. Oct. 23, 2003) (admonishing attorney for disclosing
confidential settlement communications from court-sponsored settlement conference).

       As such, it is requested the Court sanction Mr. Mizrahi and/or his firm, Levin-Epstein &
Associates, P.C. for their egregious behavior.

       Thank you.
                                                     Respectfully submitted,
                                                     LAW OFFICES OF WILLIAM CAFARO




                                                     __              _________________
                                                     By Amit Kumar (AK 0822)
                                                     Attorneys for the Named Plaintiff as well
                                                     as the putative Class and Collective
                                                     108 West 39th Street, Suite 602
                                                     New York, New York 10018
                                                     (212) 583-7400
                                                     AKumar@CafaroEsq.com

CC:
Defense Counsel (via ECF)
